DETAILED ACTION
This Office action is in response to the original application filed on 10/13/2020.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Madden et al. (US 2012/0036263 A1, hereinafter “Madden”).

Regarding claim 1, Madden discloses:
A method of providing policy-based access to Internet content, the method comprising:
receiving a request to access a website from a requesting device (receiving request to access web page from computer, Madden: [0065], [0075]);
identifying a website domain (identifying domain of web page, Madden: [0065], [0075]);
identifying one or more dependent resources on the website, provided from one or more dependent domains (identifying content from dependent domains within requested web page, Madden: [0112], [0113]);
comparing the website domain to a list of whitelisted domains (comparing requested domain to white list, Madden: [0046], [0075]); and
denying access to the website when the website domain is not in the list of whitelisted domains (denying access to requested web page when parent domain is categorized as not approved, Madden: [0065], [0075]); and
when the website domain is in the list of whitelisted domain, and the one or more dependent resources on the website are from another domain, permitting access to the dependent resources at the dependent domain, to fully load the website (allowing content from dependent domains to be displayed when parent domain is categorized as approved, Madden: [0112], [0113]).

Regarding claim 2, Madden teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Madden further discloses:
wherein a software proxy acts as an intermediate broker between the requesting device and the website (intermediary server, Madden: [0045], [0108]).

Regarding claim 3, Madden teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Madden further discloses:
wherein a software proxy acts as an intermediate broker between the requesting device and the website (intermediary server providing secure access to web pages, Madden: [0041], [0045]).

Regarding claim 4, Madden teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Madden further discloses:
establishing a first secure connection between the website and a router that provides the website (establishing connection between intermediary server and web page, Madden: [0041], [0042]);
establishing a second secure connection between the requesting device and the router (establishing connection between intermediary server and computer, Madden: [0041], [0042]); and
passing content from the website through the router, enabling the safe access (accessing white listed web page via intermediary server, Madden: [0041], [0042]).

Regarding claim 5, Madden teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Madden further discloses:
scanning messages from the requesting device for keywords (checking and identifying HTTP referrer information, Madden: [0114]); and
generating alerts in response to detected keywords (intercepting and sending information to intermediary server in response to identified HTTP referrer information, Madden: [0114]).

Regarding claim 6, Madden teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Madden further discloses:
enabling a policy maker to set a policy for each user in a network, the policy defining access to the Internet for each user, wherein the policy defines the list of whitelisted domains (enabling administrators to configure user profiles to define exceptions and white lists for each user, Madden: [0059]).

Regarding claim 7, Madden teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Madden further discloses:
wherein the policy further defines availability of the dependent resources from the dependent domains (whether or not to allow content from dependent domains to be displayed based on parent domain, Madden: [0059], [0112], [0113]).

Regarding claim 8, Madden teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Madden further discloses:
wherein comparing the website domain to a list of whitelisted domains further comprising:
comparing a base URL to the list of whitelisted domains, and when the base URL is not in the list, comparing a partial domain of the website to a list of partially whitelisted domains (comparing requested domain to white list and exceptions, Madden: [0046], [0061], [0075]).

Regarding claim 9, Madden teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Madden further discloses:
examining a Referer field in an HTTP header to identify the dependent domain, and when the Referer is the website domain that is on the list of whitelisted domains, permitting access to the dependent domain (checking HTTP referrer to detect dependent domain and providing access to dependent domain based on parent domain being approved, Madden: [0112]-[0115]).

Regarding claim 10, Madden teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Madden further discloses:
analyzing a native application which accesses resources via the Internet (tracking client application accessing dependent domain, Madden: [0120]-[0122]); and
adding the dependent domains accessed by the native application to the list of whitelisted domains, to permit access when the native application prevents access to dependent domain data (adding dependent domain accessed by client application to white list, Madden: [0059], [0092], [0120]-[0122]).

Regarding claim 11, Madden discloses:
A system to provide policy-based access to Internet content, the system comprising a router to enforce rules of the safe access, the router comprising:
a connection manager to receive a request to access a website from a requesting device (receiving request to access web page from computer, Madden: [0065], [0075]);
an HTTP parser to identify a website domain associated with an incoming HTTP request (identifying domain of web page, Madden: [0065], [0075]);
an access manager to determine whether the website domain is in a list of whitelisted domains (comparing requested domain to white list, Madden: [0046], [0075]); and
the connection manager to establish a first connection between the connection manager and the website domain, and a second connection between the connection manager and the requesting device (establishing connection between web page and computer via intermediary server, Madden: [0041], [0042]); and
the connection manager to provide data to the requesting device from the website (displaying content from dependent domains, Madden: [0112], [0113]).

Regarding claim 12, Madden teaches all the claimed limitations as set forth in the rejection of claim 11 above.
Madden further discloses:
further comprising when the website domain is not on the list of whitelisted domains:
a dependent domains manager to determine whether the website domain is to a dependent resource of whitelisted domain (identifying content from dependent domains within requested web page, Madden: [0112], [0113]);
the access manager to deny access to the website when the website domain is not the dependent resource, and is not on the list of whitelisted domains (denying access to requested web page when parent domain is categorized as not approved, Madden: [0065], [0075]); and
the access manager to permit access to the dependent resources at the dependent domain, to fully load the website (allowing content from dependent domains to be displayed when parent domain is categorized as approved, Madden: [0112], [0113]).

Regarding claims 13-19, they do not teach or further define over the limitations in claims 3 and 5-10.  Therefore, claims 13-19 are rejected for the same reasons as set forth in the rejections of claims 3 and 5-10 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Khanna et al. (US 7984500 B1: Detecting Fraudulent Activity by Analysis of Information Requests), Puder et al. (US 2012/0023593 A1: System and Method for Filtering Internet Content & Blocking Undesired Websites by Secure Network Appliance), and Weiss et al. (US 2018/0302443 A1: Dividing a Data Processing Device into Separate Security Domains).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446